739 So.2d 183 (1999)
Kenneth OXLEY
v.
Stanley SATTLER, et al.
No. 98-C-1864.
Supreme Court of Louisiana.
April 23, 1999.
Joseph J. Bailey, James Michael Chamblee, Albin Alexandre Provosty, Provosty, Sadler & Delaunay, Alexandria, for Applicant.
William Preston Crews, Jr., Watson, Murchison, Crews, Arthur & Corkern, Natchitoches, for Respondent.
Prior report: 710 So.2d 261.
PER CURIAM.[*]
Upon defendants' application, we granted certiorari in this case. 98-1864 (La.11/20/98), 728 So.2d 878. After hearing oral arguments and reviewing the record in this case, we conclude that the judgment below does not require the exercise of our supervisory authority. Accordingly, we recall our order of November 20, 1998 as improvidently granted, and deny defendants' application.
TRAYLOR, J., dissents.
NOTES
[*]  Victory, J. not on panel. Rule IV, Part II, § 3.